Cooper, J.,
delivered the opinion of the court.
Since the law undoubtedly is that creditors have no lien upon or light to the labor of their debtors, we are unable to perceive upon what principle the creditor can subject to his debt the product of that labor w'here, when it comes into existence, it is the property of another. The creditor cannot impute fraud to the transaction by which the debtor gives his labor to his wife, for the creditor has no legal or equitable right to that labor. If by his labor the debtor produces property which is his own, he may not give the property thus produced to the wife to prevent it being subjected to his debts. But this is because the law recognizes an equity in the creditor to be paid out of such property. It is quite a different proposition to assert that creditors have a right to the personal labor of their debtors, and that if the debtor gives that to another, the creditor may complain as of a fraudulent scheme to defeat his demand.
It is perfectly clear that Oliphant refused to make the contract *715out of which the debt garnished arose, because of the apprehension that the product of the contract would be subjected to the appellee’s judgment. It is equally certain as a principle of law that the creditor could not coerce him to make it or to' perform any labor under it when made by the wife. It is impossible to change the nature of the thing done by epithets. Oliphant might lawfully have refused to make the contract to supply the cross-ties to the railroads, and so, also, he could lawfully give to his wife his labor and supervision in the execution of the contract made by her, and this whether the contract was made by her acting personally or by her acting through her husband as her agent. Calling, what was done “ a fraudulent device” or “ cover” cannot change its nature nor the legal results that flow from it.
The verdict and judgment should have been for the claimants.

Judgment reversed and cause remanded.